Citation Nr: 1747724	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for atrial fibrillation, to include as due to selenium gas exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1960 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) in a Travel Board Hearing in Denver, Colorado.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss and atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for direct service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran has a current diagnosis of tinnitus; the question for the Board is whether his tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that tinnitus is etiologically related to the Veteran's active service.

The Veteran's service treatment records (STRs) are silent for any complaints or treatment for tinnitus, ringing, or buzzing of the ears in service.  However, he Veteran's military occupational specialty (MOS) and duty station indicate that he was primarily tasked with repair and maintenance of jet engine aerial refueling aircraft, to include the KC-135.  

In December 2012 the Veteran underwent a VA audiological examination which diagnosed tinnitus.  The VA examiner conceded military noise exposure and acknowledged the Veteran's reported tinnitus, but opined that it was less likely than not due to service because of the lack of evidence of hearing issues in the Veteran's STRs and threshold shifts in his hearing at the time of separation.

A November 2013 VA audiology note, based on the Veteran's lay statements, characterized the Veteran's tinnitus as a "constant, mostly left ear, high pitch[ed] sound that began in the service."  In April 2017 the Veteran testified before the undersigned VLJ.  His testimony regarding his tinnitus centered on his exposure to jet engine noise, during which he did not wear any hearing protection.  He further stated that immediately following service he began to notice a high-pitched whining sound, reminiscent of the jet engine noise, in his ears.  The Veteran also testified that he believed his tinnitus had begun while he was in-service but that the noise exposure was so constant that he could not distinguish his tinnitus from the sound of the planes.  The Veteran's post-service work occupational history is notably devoid of any significant noise exposure.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the negative opinion offered after the December 2012 VA examination does not outweigh the credible testimony by the Veteran as to the etiology of his tinnitus.  The Board concludes that the evidence is at least in equipoise.  Therefore, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He was afforded a VA medical examination in December 2012 after which the examiner rendered a negative opinion because the Veteran had normal hearing sensitivity, bilaterally, at separation and that the Veteran did not incur permanent hearing loss as a result of acoustic trauma during military service.

As the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss, the Board finds this opinion to be inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993). The claim will be remanded to afford the Veteran another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has a current diagnosis of atrial fibrillation and believes it is due to exposure to selenium gas during service.  At the April 2017 hearing the Veteran testified about the circumstances of the claimed exposure.  He said that while working on an air craft inverter, the internal selenium rectifier shorted out.  The result of the short expelled colored smoke into his face.  The Veteran recalled running to the bathroom, gagging, convulsing, and bleeding from the nose before ultimately passing out at the sink.  The Veteran stated that he woke up in the hospital with no memory of how he got there.

The Veteran has a current diagnosis of atrial fibrillation and believes it is due to exposure to selenium gas from his reported incident with the shorting selenium rectifier.  The record does not appear to include any separate inpatient hospital records for the years of 1962 to 1963, the time frame for which the Veteran was stationed in Omaha, Nebraska and experienced the alleged exposure.  The Board is aware that typically, in-service hospital records are archived separate and apart from service treatment records.  To date, there has been no attempt to determine whether any in-patient records of hospitalization exist.  These records may help the Veteran establish service connection.  Therefore, upon remand, action should be taken to request and associate with the file any service hospital records concerning the Veteran.

Should the records request result in the AOJ obtaining evidence relevant to the Veteran's service connection claim, the Veteran should be afforded a VA examination to address the severity and etiology of the Veteran's atrial fibrillation.  The examiner should consider the Veteran's hearing testimony regarding the manner of his exposure to selenium smoke or gas.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination(s) to determine the etiology of his bilateral hearing loss.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on the examination(s) and review of the record, the examiner(s) should address the following:  Is it at least as likely as not (50 percent or higher degree of probability) that the current bilateral hearing loss was incurred in or aggravated by service?

The examiner should specifically comment on the conceded in-service noise exposure without the use of hearing protection and the Board's grant of service connection for tinnitus. 

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

2.  Take all appropriate action to obtain records of any inpatient hospitalization during service, to include in Omaha, Nebraska from 1962 to 1963.

3.  Thereafter, if any hospital records reference exposure to smoke or gas, to include selenium gas, schedule the Veteran for a VA examination.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  After reviewing the record, the examiner should answer the following:

Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's atrial fibrillation is related to his active service, specifically to include as due to exposure to selenium gas or smoke in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


